DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The Preliminary Amendment filed on 12/23/2019 has been entered.
Response to Preliminary Remarks
Applicant's Preliminary Remarks filed 12/23/2019 concerning the Preliminary Amendment have been considered and those amendments have been entered.     
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-6 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claims 7-10 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation as follows.  These claims claim means plus function limitations.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mathematical algorithm. This judicial exception is not integrated into a practical application because these pure method claims when read in light of Applicant’s written description do not limit the claims to a technical practical application, thus, failing the prong 2 test. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims are pure method claims which recite a mathematical algorithm without any limiting technical practical application and which cover mental steps performing the mathematical algorithm on various variables.  
Dependent device claims 7-10 add to method claim 1 a technical practical application of the claimed mathematical algorithm that effectively excludes mental steps.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 at lines 3 and 4 claim “the values of the spectral analysis and network variables” which lack antecedent basis in the claim and do not claim a subject from which the claimed determining the “spectral analysis and network variables” is performed upon rendering the scope of the claimed determining indefinite. 
	Claim 1 at line 5 claims “the endogenous variable X for a transfer function” which lack antecedent basis in the claim and do not claim a subject from which the  determining the “endogenous variable X for a transfer function” is performed upon rendering the scope of the claimed determining indefinite.
	Claim 1 at lines 5 and 6 claims “the exogenous variables of which are the values for the variables obtained in step a)” which lack antecedent basis in the claim and do not claim a subject from which the determining the “exogenous variables of which are the values for the variables obtained in step a)” is performed upon rendering the scope of the claimed determining indefinite.
	Claim 2 provides a list of spectral analysis variables but does not claim a subject from which the determining the “spectral analysis” is performed upon rendering the scope of the claimed determining indefinite.
	Claim 3 provides a list of network analysis variables but does not claim a subject from which the determining the “network analysis” is performed upon rendering the scope of the claimed determining indefinite.
	Claim 4 provides a list of calculations to determine “the values of the spectral analysis and network variables” but does not claim a subject from which the calculating “the values of the spectral analysis and network variables” is performed upon rendering the scope of the claimed calculating indefinite.
	Claim 5 does not specify the variables, thus, leaving the claimed scope of the variables open ended.
	Claim 6 does not specify the variables, thus, leaving the claimed scope of the variables open ended.
	Claim 7 refers to “the values of the spectral analysis and network variables” and  “the transfer function from said variables” claimed in parent claim 1 but does not define the subject from which the determining those variables is performed upon rendering the scope of the claimed determining indefinite. 
	Claim 9 claims “recording the electroencephalographic signal and electrocardiographic signal” which lack antecedent basis in the claim and do not claim a subject from which recording both those signals is performed upon rendering the scope of the claimed recording indefinite.
	Dependent claims 2-10 inherit and do not correct the indefinite issues present in parent claim 1.  Dependent claims 8-10 inherit and do not correct the indefinite issues present in parent claim 7.
Claim limitations “means for determining” and “means for calculating” claimed in claim 7 and “means for recording” claimed in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The written describes no more function than that which is claimed.
Refer to page 5 line 31 to page 6 line which describes:  
“FIG. 5 shows a particular embodiment of the device of the present invention (7), comprising means for determining the values of the spectral analysis (8) and network (9) variables for an electroencephalogram; and means for calculating the transfer function (10) from said variables, and as optional components: a microprocessor (11), means for recording the electroencephalographic signal (12) and the electrocardiographic signal (13), a supervised learning algorithm (14) and a screen for seeing the data (15).”.
Refer to page 11 lines 14-20 which describes:  
“The data was calculated from a device (7) comprising means for determining the values of the spectral analysis (8) and network (9) variables for an electroencephalogram, as well as means for calculating the transfer function (10) from said variables. Optionally, it contained a microprocessor (11), means for recording the electroencephalographic signal (12) and electrocardiographic signal (13), a supervised learning algorithm (14) and a screen to see the data (15).”.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitations “means for determining” and “means for calculating” claimed in claim 7 and “means for recording” claimed in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
The written describes no more function than that which is claimed.  In essence the written description only describes the “means for” performing the claimed functions at the same high level of detail as claimed.
Refer to page 5 line 31 to page 6 line which describes:  
“FIG. 5 shows a particular embodiment of the device of the present invention (7), comprising means for determining the values of the spectral analysis (8) and network (9) variables for an electroencephalogram; and means for calculating the transfer function (10) from said variables, and as optional components: a microprocessor (11), means for recording the electroencephalographic signal (12) and the electrocardiographic signal (13), a supervised learning algorithm (14) and a screen for seeing the data (15).”.
Refer to page 11 lines 14-20 which describes:  
“The data was calculated from a device (7) comprising means for determining the values of the spectral analysis (8) and network (9) variables for an electroencephalogram, as well as means for calculating the transfer function (10) from said variables. Optionally, it contained a microprocessor (11), means for recording the electroencephalographic signal (12) and electrocardiographic signal (13), a supervised learning algorithm (14) and a screen to see the data (15).”.
Thus, Applicant’s written description fails to comply with the written description requirement and fails to support means plus function claims 7-10.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The article by Llewellyn C. Padayachy titled Non-invasive intracranial pressure assessment describes on page 1592 research using Electroencephalography.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613